—Order, Supreme Court, Bronx County (Hansel McGee, J.), entered August 14, 1992, which denied plaintiff’s motions for leave to file an amended complaint and to strike defendant’s answering papers to the motion, unanimously affirmed, with costs.
Quite apart from the fact that the Supreme Court (Alfred Callahan, J.) previously denied a similar motion to amend the complaint and a reargument motion by plaintiff in 1984/1985, and notwithstanding our order dismissing the appeal of the original order as untimely and the appeal of the order denying reargument as non-appealable (M-2519, June 13, 1985), the instant motion for leave to amend the complaint, which is made 16 years after the claim in issue arose, over 11 years since the commencement of this lawsuit, 6 years after allegedly "new evidence” was produced, and 6 years after discovery in this action has been completed, is both untimely and prejudicial to defendant (see, Clayton Webster Corp. v Bozell & Jacobs, 167 AD2d 145). Moreover, were we to consider the merits, we would find the proposed amendment without legal basis.
We also find that the Supreme Court did not abuse its discretion in denying plaintiff’s motion to strike defendant’s answering papers (see, CPLR 2214 [c]). Concur — Ellerin, J. P., Kupferman, Ross and Kassal, JJ.